PER CURIAM.
AFFIRMED. We find that there is competent, substantial evidence in the record to support the trial court’s conclusion that the appellant-contractor failed to notify the ap-pellee-subcontractor of the owner’s instructions to stop work on the project. Based upon that factual finding we find no error in the trial court’s holding that the appellant is responsible to the appellee for work done after the stop work order was issued, and is not entitled to rely on a contractual provision conditioning its obligation to pay on its receipted payment from the owner. Cf. Peacock Construction Company v. Modern Air Conditioning Inc., 353 So.2d 840 (Fla.1977).
ANSTEAD, LETTS and STONE, JJ„ concur.